974 So. 2d 624 (2008)
Joshua Paul MILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-5040.
District Court of Appeal of Florida, Fourth District.
February 27, 2008.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Ruger v. State, 941 So. 2d 1182 (Fla. 4th DCA 2006).
WARNER, FARMER and GROSS, JJ., concur.